DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 6 October 2022 fails to place the application in condition for allowance. 
Claims 7, 9, and 12-16 are currently pending and under examination.

Status of Rejections
The rejection of claims 7, 9, and 12-16 under 35 U.S.C. 103(a) are herein maintained
All other rejections are herein withdrawn due to Applicant’s amendment filed 6 October 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9, and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “less than about” in claim 7 is a relative term which renders the claim indefinite. The term “less than about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “less than about” results in plural ranges where one range lies within the other, thus resulting in being indefinite. For example, “less than” requires an amount to be explicitly “less” where about implies that values larger and smaller than 1% fall within said range to equate to being “about”. Thus, taking as a merely exemplary example, about may be considered plus/minus 10%, thereby any value between 0.9 and 1.1% reads on “about 1%”. By adding “less than” to the “about”, results in two ranges, where using the above example, of less than 0.9% and less than 1.1%. This establishes a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, 12, 13, 15, and 16, are rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga et al (WO 2016/129533 A1 with citations provided to the US National Stage Publication US 2018/0023182 A1 for convenience) in view of Choi (US 2018/0237928 A1), Shaviv et al (US 2016/0309596 A1) and Konishi et al (US 2014/0269228 A1)
As to claims 7, 9, and 16, Ikenaga discloses a method of fabricating a metal mask (Title), the method comprising the steps of:
	forming a thin metal film comprising an iron-nickel alloy using a plating solution comprising a nickel compound and an iron compound ([0013] “a plating film by using a plating liquid including a solution containing a nickel compound and a solution containing an iron compound”, [0169] “In the foil creating step, for example, while a drum made of stainless, which is partially immersed in a plating liquid, is rotated, a plating film is formed on a surface of the drum. By peeling off the plating film, an elongated metal plate can be manufactured in a roller-to-roller manner. When a metal plate is manufactured of an iron alloy containing nickel, a mixture solution of a solution containing a nickel compound and a solution of an iron compound may be used as a plating liquid. For example a mixture solution of a solution containing nickel sulfamate and a solution containing iron sulfamate may be used, for example. An additive such as malonic acid or saccharin may be contained in the plating liquid”) where the metal film has a content of nickel in the as formed substrate between 30 and 40 % ([0074], [0098], [0116] as required by instant claim 9)
	processing the thin metal film to form a metal substrate by (indentation provided for convenience of delineating each step):
		rolling the method thin metal film to form a thin intermediate metal film (Fig. 9A [0116]), 
		sintering the thin intermediate metal film to form a metal coil (Fig. 9B [0119]), and 
		cutting the metal coil to form the metal substrate ([0125] OR #s 73 in Fig. 11 [0154]-[0155]); and
	forming a metal mask having a plurality of penetration holes by irradiating a laser upon the metal substrate (Fig. 11 #70 [0142]).
	Ikenaga fails to explicitly disclose forming the thin metal film by electroforming from an electrolytic solution comprising a nickel compound and an iron compound and melting the thin metal film or where the sintering process grows crystals of metal particles in the thin intermediate metal film and removes pores from the thin intermediate film.
	Choi discloses forming an alloy film (title) comprising electroplating a multilayer structure comprising two or more layers of a binary alloy ([0022]), subjecting the multilayer structure to a heat treatment process to encourage interdiffusion to form an alloy layer ([0022] which reads on “melting the thin metal film” in accordance with the interpretation of the phrase in light of the specification at [0105]) and further rolling the thin metal film to further remove internal cracks and control the thickness of the films ([0022]  and the step of “processing” in claim 7). 
	Shaviv discloses performing a heat treatment to seal micro voids (i.e. remove pores as currently recited in new claim 21) and promoting crystal growth in a deposited film ([0059]). Konishi discloses performing a heat treatment on a nickel iron alloy after electroforming to optimize stress relazation, prevent coarsening of grains and optimize the crystal lattice of the as formed deposit ([0076]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed the metal substrate as taught by Choi to form the metal substrate processed into a mask as taught by Ikenaga because it allows for a thin film in an economical manner ([0013] Choi) prevent nanoscale cracks with a superior textures ([0022] Choi). Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed the heat treatment to grow crystals and remove pores as taught by Shaviv and Konishi in the method of Ikenage because it optimized the physical properties of the as deposited film (Konishi [0076]) and stabilizes the film and densifies the film (Shaviv [0059]).
	As to the limitation “wherein the metal substrate contains less than about 1% of aluminum by weight and less than about 1% magnesium by weight, based on the total weight of the metal mask” and “wherein the metal substrate does not contain appreciable amounts of aluminum, magnesium, and sulfur (as required by instant claim 16), since the mask formed by Ikenaga is discloses as not having any of the constituents of aluminum, magnesium, or sulfur by virtue of the compounds not recited therein, it is deemed to be inherent to not have any appreciable amounts of each as evidenced by the examples controlling the composition to not have those elements as shown in Tables 4 and 7 with the examples reporting down to 0.1 % (See [02387]) thus evidence than any further ancillary impurity to be less than said values/.


As to claim 12, Choi discloses that each layer may be formed stepwise in a plurality of cells in series (Choi Abstract) where each layer is a different constituent metal of the alloy formed (Choi [0026]) would be obvious that each cell having a separate first and second electrolytic solution with either the nickel or iron compound in forming each layer in carrying out the method of Ikenaga, in view of Choi, since the options of providing a first and second electrolyte baths to individually form each constituent layer. See MPEP 2144.07.

As to claim 13, Ikenaga, as modified by Choi, disclose the step of mixing the first thin metal film and the second thin metal film, and  the metal substrate is formed by processing the first and seconddmixed thin metal films. (“interdiffusion” [0022] Choi).

As to claim 15, the mask of Ikenaga is formed of nickel and iron, where the property of “absorption ratios” as instantly claimed are considered a property of the metal, which as evidenced by the instant specification satisfy said limitation based on their properties. See [0008], [0009], [0012], and Table 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikenaga, as modified by Choi, Shaviv, and Konishi, as applied to claim 7, in further view of Yasuyoshi et al (JP 2000-306505A).
As to claim 14, Ikenaga, as modified by Choi, Shaviv, and Konishi fails to explicitly disclose the step of performing a desulfurization step to remove sulfur from the thin metal film.
	Yasuyoshi discloses the step of performing a desulfurization step to remove sulfur from the thin metal film. ([0065]-[0066]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have performed a desulfurization step as taught by Yasuyoshi in the method of Ikenaga, as modified by Choi, Shaviv, and Konishi in order to remove any sulfur from the thin metal film (Yasuyoshi [0065]-[0066]).


Response to Arguments
Applicant's arguments filed 6 October 2022 have been fully considered but they are not persuasive.
Applicant provides a summary and support for the as amended claim language on pgs. 6-8 of the response. Applicant then appears to allege that because Ikenaga discloses using a plating bath of nickel and iron, with no disclosure of aluminum or magnesium, that Ikenaga fails to disclose the as amended claim limitations. Thus argument is not persuasive because Applicant has not presented any evidence that the prior art has these elements. Rather, the evidence of record, that of direct citations provided above to Ikenaga, show compositional analysis of the as formed rolls showing no aluminum or magnesium. Further, Ikenaga discloses compositions down to 0.1 % by wt (specifically of chromium cited above) thus implying that any impurity to be less than tat amount, thereby reading on the ranges claimed. Lastly, as evidenced by the explicit exclusion of aluminum and magnesium, one of ordinary skill in the art would readily recognized they are not included in said metal substrates. Since no chemicals containing aluminum or magnesium are used in the preparation of the metal substrates, the evidence of record stands that the prior art substrates do not contain said elements.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795